         Case 2:20-cv-09091-PA-AS Document 11 Filed 10/14/20 Page 1 of 2 Page ID #:56

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

             THRIVE NATURAL CARE, INC.,                              )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:20-cv-09091 PA (ASx)
                                                                     )
              THRIVE CAUSEMETICS, INC.,                              )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) THRIVE CAUSEMETICS, INC.,
                                           c/o CSC - Lawyers Incorporating Service
                                           2710 Gateway Oaks Drive, Suite 150 N
                                           Sacramento, CA 95833




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stephen McArthur (State Bar No. 277712)
                                           THE MCARTHUR LAW FIRM, P.C.
                                           9465 Wilshire Blvd., Ste. 300
                                           Beverly Hills, CA 90212
                                           Telephone: (323) 639-4455


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             10/06/2020
                                                                                          Signature of Clerk or Deputy Clerk
Case 2:20-cv-09091-PA-AS Document 11 Filed 10/14/20 Page 2 of 2 Page ID #:57
